I dissent. I think the facts as disclosed in the prevailing opinion require us to conclude as a matter of law that deceased met his death in the course of his employment while he was the employee of the California Western States Life Insurance Company. If such is the case the applicant is entitled to be awarded compensation.
When deceased returned from the armed forces the insurance company wrote him a letter dated July 14, 1945, wherein it offered to "pay you an out and out salary for three months of $150.00 per month in addition to your commissions." In that letter he was told that: "This comes under the jurisdiction of the rehabilitation program for service men." Deceased accepted this offer and on November 15, 1945, pursuant thereto, commenced to work for the company and was required to take a refresher course. From November 15th to December 26th or 27th he was required to report at the office of the company each morning and to spend much of his time there and he also sold some insurance. The evidence shows that in order to earn this $150 he was required to work ever day, to take a *Page 475 
refresher course and to take an interest in his work. His salary was paid at $75 twice monthly and that pursuant to these arrangements while on his way from Salt Lake City to St. George, Utah, he met with an accident and was killed on January 9, 1946, before the three months had expired.
The prevailing opinion indicates that during the time that he was taking this refresher course deceased was an employee of the company. It is too well established to require the citation of cases that whether a person is an employee or an independent contractor is largely determined on the basis of whether or not the employer has the right to control the actions of the other person who is rendering the services; that it is the right to control and not whether such control is exercised that is the important question, and the fact that a salary is being paid tends strongly to indicate the right to control.
Under the facts here established the right of the insurance company to control the very movements of the deceased at least to the end of the three month period is clearly shown. It had the right to and exercised that right to require him to come to the office and spend much of his time therein, and to take a refresher course. He was working under exactly the same contract after the refresher course was ended that he had been working under during the time that he was taking that course, so the right of the company to control his actions and the manner of his work was the same after that period had ended as it was before. Under that contract the insurance company had the right to require him to continue to take the refresher course all during the three months' period. It had the right to see that he followed what he was taught in that course and to supervise his methods therein. The right to supervise his labors was not changed one iota by the fact that it did allow him to choose his own methods. A person can be an employee even though he directs his own actions as well as the actions of other employees of a corporation. *Page 476 
I therefore conclude that during the three month period, at least, decedent was an employee of the insurance company and his dependents are entitled to be awarded compensation.
I also concur with Mr. Justice WOLFE'S dissenting opinion.